Citation Nr: 1137115	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  98-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for arthritis of the lumbar spine, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969, from March 1985 to March 1988, from January 1991 to March 1991, and from April 2003 to April 2007.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 1999 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the proceeding is associated with the claims files.

This case has been remanded on multiple occasions, most recently in September 2009.  The files have now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Arthritis of the hips and lumbar spine was not present during service or within the first year after discharge from service.

2.  Arthritis of the hips and lumbar spine is not etiologically related to service and was not caused or permanently worsened by service-connected disability.



CONCLUSIONS OF LAW

1.  Arthritis of the hips was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Arthritis of the lumbar spine was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for arthritis of the hips and lumbar spine, claimed as secondary to the service-connected left knee disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was not provided complete notice until well after the rating decisions on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has been afforded several VA medical examinations in response to the claims herein decided.  His most recent VA examination in June 2009 was performed in response to the Board's earlier remand; the Board has reviewed the examination report and the subsequent addenda and finds that they substantially comply with the requirements articulated in the remand request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board, at which he presented oral argument in support of his claims.

The Veteran has not identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran submitted the instant claim for service connection in February 1998, but as noted in the Introduction he subsequently had additional active service during the period April 2003 to April 2007.  The Board must accordingly determine if his claimed disabilities are etiologically related to any of his three periods of active service, as opposed to events during intervening periods or to intercurrent causes.

STRs relating to the first period of active service (February 1966 to February 1969) show no indication of back or hip trauma.  In October 1966 he was admitted for observation after incurring head trauma in a parachute jump at Fort Campbell, Kentucky, but there is no indication of associated trauma to the back or hip (per treatment notes he landed on his feet but then fell on his head).  In November 1967 he was wounded in the right knee by a mortar fragment in Vietnam.  In his self-reported Report of Medical History in January 1969, the Veteran denied a history of back trouble of any kind; he also denied a history of lameness or arthritis.  The report of a medical examination in January 1969 notes the spine and other musculoskeletal systems to be clinically normal.
    
STRs relating to the second period of active service (March 1985 to March 1988) show that in September 1986 he presented complaining of left hip pain, intermittent for the last 18 months, worse with activity but without identified trauma; the impression was rule out degenerative joint disease (DJD) but X-rays were normal.  The Veteran had an "over 40" physical examination in October 1987 in which he denied history of arthritis or recurrent back pain, and the corresponding report of medical examination shows clinical impression of the spine and other musculoskeletal systems to be clinically normal.  The Veteran signed a waiver of physical examination at time of discharge in March 1988, so no separation examination was performed.

The Veteran had a VA general medical examination in June 1988.  He was observed to stand erect and to walk without disturbance in posture or gait; he had complete, full, free range of motion of all joints.  There was no subjective or objective indication of any disorder of the hips or lumbar spine.

In April 1989 the Veteran went to the VA clinic complaining inter alia of soreness of the right hip of two weeks' duration.  X-rays of the right hip were normal, but the clinician entered a clinical impression of arthritis of the right hip.
 
A VA outpatient treatment note in October 1990 shows the Veteran reported a history of right hip pain.  X-rays showed early degenerative joint disease (DJD) of the right hip, and the clinician entered a clinical impression of early DJD right hip.   

STRs relating to the third period of active service (January 1991 to March 1991) include a Status of Readiness - Personnel (SRP) examination in January 1991 in which he denied history of arthritis or low back pain.  In his self-reported Report of Medical History at separation in March 1991 he again denied history of recurrent back pain and denied history of arthritis or lameness.  The corresponding Report of Medical Examination notes the spine and other musculoskeletal systems to be clinically normal.    

The Veteran had an Army Reserve "over 40" physical examination in May 1991 in which he endorsed a history of arthritis in the right knee and hip and also endorsed a history of low back pain.  However, the report of medical examination notes the spine and other musculoskeletal systems to be clinically normal.
 
The Veteran had an Army Reserve "over 40" physical examination in October 1991.  He denied history of recurrent back pain or lameness, and stated "don't know" regarding history of arthritis, rheumatism or bursitis.  The corresponding report of medical examination shows clinical impression of the spine and other musculoskeletal systems to be clinically normal.

The Veteran had a VA joints examination in June 1992; the examination report is silent in regard to the hips or spine.

The Veteran had an Army Reserve retention physical examination in August 1996 in which he endorsed history of arthritis but denied history of recurrent low back pain.  The report of medical examination shows clinical impression of the spine and other musculoskeletal systems to be clinically normal.

In October 1996 the Veteran received inpatient VA treatment for right leg and hip pain "for years" but worse over the previous two weeks.  He also complained of lower back pain; the clinical impression for the back pain was musculoskeletal strain.

The Veteran had a VA joints examination in December 1996 during which he complained of right hip pain and lower back pain.  Clinical examination of the lower back and right hip was normal; however, X-rays of the right hip showed mild degenerative disease and X-rays of the lumbar spine showed moderate-to-severe degenerative changes.

During a VA primary care checkup in November 1997, the Veteran complained of chronic left hip pain.

VA X-rays of the lumbar spine in September 1998 showed degenerative disc space narrowing at L1-2, 2-3 and 3-4.  Thereafter he entered a regimen of VA physical therapy for his hip and low back symptoms.

The RO issued the rating decision on appeal in September 1998.  In his notice of disagreement (NOD), received in October 1998, the Veteran asserted that his claimed arthritis of the hips and back were directly due to injuries incurred while serving in an airborne unit 

The Veteran had a VA joints examination in November 1998 during which he complained inter alia of right hip and lumbar spine pain.  He asserted that mild hip and back pain began at jump school in 1966 but was not treated during service.  The examiner performed a clinical examination and recorded observations in detail.  The examiner diagnosed chronic musculoskeletal low back pain with moderate degenerative changes at the levels L2-3 and L4-5 with mild anterior wedging at level L2.  The examiner also diagnosed right hip pain with moderate degenerative changes.  The examiner did not state an opinion as to the etiology of either the current low back disorder or the current hip disorder.

The Veteran testified before the Board in October 1999 that he began having back and hip pain in jump school; symptoms continued during his first and second periods of active service. 

The Veteran submitted a Statement in Support of Claim in March 2000 citing back and hip pain beginning in his fifth parachute jump at jump school; he also asserted physical training including the Army Physical Fitness Test (APFT), which was at the time performed in combat boots rather than athletic shoes.  Similarly, in a Statement in Support of Claim in August 2001 he asserted there is a link between the hip and spine disorders and jumping out of aircraft and airborne PT done in flat boots during the period 1966 to 1969.
   
The Veteran had a VA examination of the joints in August 2000.  The Veteran asserted he had missed quite a bit of work due to his low back and bilateral knee symptoms.  The Veteran was noted to have posture and gait within normal limits; he did not use an assistive device to walk and he did not have a limp or abnormal weight bearing.  The examination report is silent in regard to currently diagnosed hip or back disorders.

The Veteran had an Army Reserve "over 40" physical examination in May 2001. He endorsed history of recurrent back pain or lameness and also endorsed history of arthritis in the right knee and right hip.  However, the report of medical examination shows clinical impression of the spine and other musculoskeletal systems to be clinically normal.  The Veteran was recommended for consideration for elimination from service due to a heart disorder.

The Veteran had a VA examination of the joints and the spine in April 2002 in which he attributed his hip and spine symptoms to hard parachute landing falls, especially one incident in 1966.  The examiner performed a physical examination and noted observations in detail.  The examiner diagnosed mild degenerative changes of the right hip and moderate degenerative changes of the lumbar spine.  The examiner stated a medical opinion that it is unlikely the current bilateral hip condition or lumbar spine disorder was related to military service.

The Veteran submitted a Statement in Support of Claim in March 2003 again asserting low back pain and right hip pain since jump school in 1966.

STRs relating to the fourth period of active service (April 2003 to April 2007) show that "osteoarthritis" was listed as an ongoing medical problem, although treatment during the period focused on complaints relating to the left shoulder and the right elbow.  In a post-deployment health assessment dated in July 2004 the Veteran endorsed history of back pain and muscle aches.  An April 2006 report of medical examination notes spine and other musculoskeletal as "normal" on examination.  In the self-reported Report of Medial History in January 2007 prior to retirement, the Veteran endorsed history of arthritis and history of back problems 

VA X-rays of the lumbosacral spine in June 2007 showed degenerative disc disease (DDD) with arthrosis.  The Veteran had a VA general medical examination in January 2008, but the examination report is silent in regard to etiology of the current lumbar spine or bilateral hip disorders.

The Veteran had a VA joints examination in August 2008, but the examination was confined to the elbow and the report is silent in regard to the hips or the lumbosacral spine.  

The Veteran had a VA joints examination in April 2009, performed by a physician who reviewed the claims files.  The Veteran had a hard time putting a date on his hip symptoms, but recalled having tenderness in the right hip after performing PT in active service; the right hip symptoms progressively extended to both hips.  The Veteran recalled his back pain began with painful back spasms at jump school that became progressively worse over the years.  The examiner performed a clinical examination and noted observations in detail.  X-rays of both hips were normal, and specifically did not show degenerative disease; however, the examiner diagnosed DJD of the hips.  In regard to the spine, X-rays showed marked degenerative disease.  

In an addendum dated in June 2009, the examiner stated an opinion that the current bilateral hip disability was not likely related to active service, because the diagnosis was made based on subjective symptoms and in the absence of X-ray evidence of arthritis; also, two previous VA examinations showed no evidence of hip complaints.  Thus, it was most likely that natural aging and wear-and-tear had caused any degree of change or pain in the hips.  In regard to the lower back, there was clinical evidence of disc degeneration, but given the time of active service the likelihood was that any changes in the lumbar spine were secondary to the normal aging process rather than anything that was documented in the Veteran's service record.

In a second addendum dated in January 2010 the examiner stated an opinion that the claimed arthritis of the hips and lower back was not likely caused or chronically worsened by the service-connected right knee disability.  As rationale, the examiner stated there was no radiographic evidence of arthritis of the hips, while the arthritis of the lower back was consistent with years of weight-bearing wear-and-tear on the spine and not likely caused by a condition of the right knee.  Further, the Veteran's gait was noted on examination to be normal, and there was no evidence on examination of abnormal weight-bearing or any leg-length discrepancy.  

On review of the evidence above, the Board initially notes the Veteran has been diagnosed with DJD and DDD of the lumbosacral spine, as well as arthritis of the hips (although as noted above the most recent medical evidence states the diagnosis of arthritis of the hips was based on subjective symptoms rather than radiographic evidence).  Accordingly, there is medical evidence of the claimed disabilities and the first element of service connection is satisfied.

However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, competent and uncontroverted medical opinions by several different VA examiners agree that the Veteran's claimed disabilities of the lumbosacral spine and hips are not related to service or to a service-connected disability, but rather are related to the natural aging process.

The Veteran has asserted his personal opinion that his claimed disabilities are directly related to active service (parachute jumping and/or performing PT in combat boots).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent and uncontroverted medical opinions of record assert there is no causal relationship between the claimed disabilities and service or, alternatively, between the claimed disabilities and the service-connected right knee disability.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Veteran's account of hip and low back symptoms beginning in service and continuing since service constitute a claim under 38 C.F.R. § 3.303(b) that the Board must consider.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran's account of back pain since jump school and hip pain since his first enlistment (during which he was assigned to an airborne unit and performed PT in boots, a practice ended by the Army in the mid-1970s) is inconsistent with his own statements in numerous subsequent Reports of Medical History in which he specifically denied history of back pain or joint pains.  Given the internal inconsistency of the Veteran's reports over the years, the Board finds his unsupported statements of pain beginning in service and chronic since discharge from service to be not credible.

For completeness of review, the Board also finds that arthritis is not shown to have been manifested during service or during the first year after discharge from service.  Review of the record shows that DJD of the right hip was first radiographically noted in October 1990 (although current examination shows no similar impression) and that DJD of the lumbar spine was first radiographically noted in December 1996; neither of these dates was during one of the Veteran's four enlistments or during the first year after discharge from one of those enlistments.  Entitlement to presumptive service connection under 38 C.F.R. § 3.309(a) is accordingly not shown.

In sum, the Board has found the Veteran's claimed arthritis of the hips and lumbar spine is not etiologically related to active service or to the service-connected right knee disability.  Accordingly, the criteria for service connection are not met on either a direct or a secondary basis and the claims must be denied.  

Because the evidence in this case preponderates against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

  
ORDER

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the lumbar spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


